                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA


Susan Stevens Willing,                        )
                                              )
                       Plaintiff,             )         Civil Action No. 5:17-2030-RMG
                                              )
       vs.                                    )
                                              )
Andrew M. Saul, Commissioner                  )
of Social Security,                           )
                                              )         ORDER
                       Defendant.             )
                                              )


       This matter comes before the Court on Plaintiffs motion for approval of attorney' s fees

under 42 U.S.C. § 406(b) for successful recovery of back supplemental security income benefits ..

(Dkt. No . 45).1 Plaintiffs counsel seeks approval of an attorney' s fee for his services on behalf

of Plaintiff in federal court in the amount of $8,064.20, which represents 25% of the total back

award obtained on behalf of Plaintiff for back supplemental security income benefits. (Dkt. No.

45-1 at 2). Plaintiffs contract with his counsel provides for a 25% contingency fee. The

Defendant has advised the Court that he does not oppose approval of the attorney fee request of

Plaintiff. (Dkt. No. 47).

       The Court has reviewed the Plaintiffs motion in light of the standards set forth in

Grisbrecht v. Barnhart, 535 U.S. 789, 808 (2002). The Court finds that pursuant to the

Grisbrecht standards the proposed fee is reasonable and grants the Plaintiffs motion to approve



       1
           The Court previously approved legal fees for back Title II benefits in the amount of
$10,037.50. (Dkt. No . 44). Plaintiffs counsel was directed to reimburse Plaintiff from these
Title II fee proceeds for a previous EAJA award of $4,500.00.

                                                  -1-
the fee in the amount of $8,064.20.

       AND IT IS SO ORDERED.




                                            Richard Mark rg 1
                                            United States District Judge

December \\ , 2019
Charleston, South Carolina




                                      -2-
